Donisi v Price (2022 NY Slip Op 03663)





Donisi v Price


2022 NY Slip Op 03663


Decided on June 3, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ.


542 CA 21-00753

[*1]ANNA DONISI, PLAINTIFF-RESPONDENT,
vJOSEPH ALLEN PRICE, DEFENDANT-RESPONDENT, HEC B. HILTABRAND, AND WHEELER TRUCKING, INC., DEFENDANTS-APPELLANTS. 


RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (WILLIAM K. KENNEDY OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
WILLIAM MATTAR, P.C., ROCHESTER (MATTHEW J. KAISER OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 
KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (KAYLA E. LEONARD OF COUNSEL), FOR DEFENDANT-RESPONDENT.

	Appeal from an order of the Supreme Court, Chautauqua County (Lynn W. Keane, J.), entered April 15, 2021. The order, among other things, struck the notices to admit of defendants Hec B. Hiltabrand and Wheeler Trucking, Inc. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: June 3, 2022
Ann Dillon Flynn
Clerk of the Court